IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                                   Fifth Circuit
                                                                 F I L E D
                               No. 06-60067                     September 19, 2007
                             Summary Calendar
                                                            Charles R. Fulbruge III
                                                                    Clerk
UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

RICKY GAIL PIERCE, SR., also known as Preacher

                                           Defendant-Appellant


                 Appeal from the United States District Court
                   for the Northern District of Mississippi
                            USDC No. 2:04-CR-36


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      The attorney appointed to represent Ricky Gail Pierce, Sr. has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967). Pierce has filed a response. The record is insufficiently
developed to allow consideration at this time of Pierce’s claims of ineffective
assistance of counsel. See United States v. Cantwell, 470 F.3d 1087, 1091 (5th
Cir. 2006). Our independent review of the record, counsel’s brief, and Pierce’s



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-60067

response discloses no nonfrivolous issue for appeal. Accordingly, the motion for
leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2